Exhibit 10.1
 
VOTING AGREEMENT
 
This Voting Agreement (the “Agreement”) is made and entered into as of this 15th
day of July 2014 (the “Effective Date”), by and among Electronic Cigarettes
International Group, Ltd. (formerly known as Victory Electronic Cigarettes
Corporation), a Nevada corporation (the “Company”), those certain holders of the
Company’s common stock, par value $0.001 per share, (the “Common Stock”) listed
on Exhibit A hereto (referred to hereinafter as the “Key Holders” and each
individually as a “Key Holder”) and Man FinCo Limited, a company incorporated as
an offshore company under the regulations of the Jebel Ali Free Zone Authority
with registered number 163050 and having its registered office at PO Box 9275,
c/o Al Tamimi & Company, Advocates and Legal Consultants, 9th Floor, Dubai World
Trade Centre, Dubai, United Arab Emirates (referred to hereinafter as the
“Investor”, and together with the Key Holders, the “Stockholders”).
 
RECITALS
 
WHEREAS , in connection with the purchase by the Investor of shares of the
Company’s Common Stock, the Investor, the Key Holders and the Company desire to
enter into this Agreement in order to provide for the future voting of shares of
the Company’s capital stock as set forth below.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Key Holders and the Investor hereby agree to be
bound by this Agreement, and each the parties hereto further agrees as follows:
 
1. VOTING.
 
1.1 Board of Directors.
 
(a) Director Elections. Each of the Key Holders shall vote any and all shares of
the Company’s capital stock held by such Key Holder from time to time or over
which such Key Holder has control (the “Stockholder Shares”), and shall take all
other necessary or desirable actions within such Key Holder’s control (whether
in such Key Holder’s capacity as a stockholder, director or officer of the
Company or otherwise, subject to any applicable fiduciary duties owed to the
Company), including without limitation calling meetings, attending and voting at
meetings, executing a proxy to vote at any meeting, executing written consents
to cause the election to the Company’s board of directors (the “Board”) of one
person designated by the Investor from time to time (such person, the “Investor
Designee”); provided that (i) the election of such person shall not be
inconsistent with the rules of any securities exchange or trading market on
which the Common Stock may then be listed for trading (any such rules, “Trading
Rules”) and (ii) such person has been designated within the later of (1) six (6)
months after the date of this Agreement or (2) six (6) months after the Second
Closing Date (as defined in that certain Securities Purchase Agreement between
the Investor and the Company, dated as of July 3, 2014).  Without limiting the
generality of the foregoing, but subject to the limitations set forth above, the
Key Holders agree to take such action as may be necessary, in their capacity as
stockholders or directors of the Company, to nominate such designee for election
by the stockholders of the Company as a director, and to cause the Board of
Directors of the Company to recommend that the stockholders of the Company vote
in favor of such election.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Removal; Vacancy. The Key Holders agree to take such action as may be
necessary, in their capacity as stockholders or directors of the Company,
subject to the limitations set forth in Section 1.1(a), to remove any Investor
Designee that is a member of the Board promptly after receipt of direction from
the Investor that the Investor desires to have the Investor Designee removed
from the Board.  In no other event (unless required by their fiduciary duty, law
or Trading Rules) will the Key Holders seek the removal of an Investor
Designee.  The Key Holders agree that (i) if the Investor has a right to
designate a director pursuant to Section 1.1(a) to fill a vacancy on the Board,
whether such vacancy existed on the date of this Agreement or resulted from the
removal of such director, and (ii) the Investor provides written notice of the
identity of the Investor Designee, that they shall promptly take such action
consistent with the provisions of this Agreement and the Company’s Bylaws to
effect the election of the Investor Designee as soon as practicable, but in any
event no later than seven (7) days after written notice is provided by the
Investor to the Company and the Key Holders, which action will be taken either
at a subsequent stockholders’ or directors’ meeting or action by written consent
of the stockholders or directors, subject to any fiduciary duties owed by such
directors to the Company.
 
(c) No Liability for Election of Recommended Director. None of the Stockholders
and no officer, director, stockholder, partner, employee or agent of any
Stockholder makes any representation or warranty as to the fitness or competence
of any Investor Designee to serve on the Board by virtue of such Stockholder’s
execution of this Agreement or by the act of such Stockholder in voting for such
nominee pursuant to this Agreement.
 
1.2 Observer. In the event the Investor has not designated a director pursuant
to Section 1.1(a) or at any time there is a vacancy in such director position,
the Investor shall have the right to appoint one observer (the “Observer”) to
the Board by giving the Company no less than seven (7) days written notice
thereof. The Company shall invite the Observer to attend all meetings of the
Board in a nonvoting observer capacity and, in this respect, shall give the
Observer copies of all notices, minutes, consents, and other materials that it
provides to its directors; provided however, that the Company reserves the right
to withhold any information and to exclude the Observer from any meeting or
portion thereof if (i) upon the advice of counsel, the Company determines that
access to such information or attendance at such meeting could adversely affect
the attorney-client privilege between the Company and its counsel; or (ii)
access to such information or attendance at such meeting would reasonably be
expected to result in disclosure of highly confidential proprietary information
to the Observer, the disclosure of which would reasonably be expected to
adversely affect the Company’s strategic or competitive position.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3 Covenants of the Company. Subject to any existing fiduciary duties, the
Company agrees to use all reasonable efforts to ensure that the rights granted
under this Agreement are effective and that the parties to this Agreement enjoy
the benefits of such rights. Such actions include, without limitation, the use
of the Company’s reasonable efforts to assist in the nomination and election of
the directors as provided above. Subject to any existing fiduciary duties, the
Company shall not, by any voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be performed under this
Agreement by the Company, but shall at all times in good faith assist in the
carrying out of all of the provisions of this Agreement and in the taking of all
such actions as may be necessary, appropriate, or reasonably requested by the
Stockholders in order to protect the rights of the parties under this Agreement
against impairment.
 
2. TERMINATION.
 
2.1 Events of Termination. This Agreement shall continue in full force and
effect from the date hereof until the date on which the Investor shall hold 10%
or less of the shares of Common Stock it holds on the date of this Agreement.
 
3. MISCELLANEOUS.
 
3.1 Ownership Representations and Warranties.
 
(a) Key Holders. Each Key Holder represents and warrants to the Investor and the
Company that (i) such Key Holder is the sole owner of its Stockholder Shares,
(ii) such Key Holder owns its Stockholder Shares free and clear of liens or
encumbrances that would restrict such Key Holder from voting its Stockholder
Shares in accordance with this Agreement, and has not, at any time on or prior
to the Effective Date, executed or delivered any proxy or entered into any other
voting agreement or similar arrangement with respect to its Stockholder Shares
other than one which has expired or terminated prior to the Effective Date, and
(iii) such Key Holder has full power and capacity to execute, deliver and
perform this Agreement, which has been duly executed and delivered by, and
evidences the valid and binding obligation of, such Key Holder enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, rehabilitation, liquidation, or similar laws now or
hereafter in effect affecting creditors’ rights and remedies generally and
except as the availability of equitable remedies may be limited by equitable
principles of general applicability.
 
(b) Investor. The Investor represents and warrants to the Key Holders and the
Company that (i) such Investor is the sole owner of its Stockholder Shares, and
(ii) such Investor has full power and capacity to execute, deliver and perform
this Agreement, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Investor enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, rehabilitation, liquidation, or similar laws now or hereafter in
effect affecting creditors’ rights and remedies generally and except as the
availability of equitable remedies may be limited by equitable principles of
general applicability.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives or assigns by reason of a failure to
perform any of the obligations under this Agreement and agree that the terms of
this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.
 
3.3 Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Nevada, without regard to principles of conflict of laws.
 
3.4 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Investor, the Company and Key Holders holding in aggregate at least a majority
of all Stockholder Shares held by all Key Holders. Any amendment or waiver so
effected shall be binding upon the Company, each of the parties hereto and any
assignee or successor of any such party whether or not any such party, successor
or assignee entered into or approved such amendment.
 
3.5 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties and the business agreement represented by such
invalidated term, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
3.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, assigns,
administrators, executors and other legal representatives.
 
3.7 Additional Shares. In the event that subsequent to the Effective Date any
shares or other securities are issued on, or in exchange for, any of the
Stockholder Shares by reason of any stock dividend, stock split, combination of
shares, reclassification or the like, such shares or securities shall be deemed
to be Stockholder Shares for purposes of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile copies hereof may be executed
as counterpart originals.
 
3.9 No Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
 
3.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if
received during normal business hours of the recipient; if not, then on the next
business day, or (c) one business day after deposit with an internationally
recognized overnight courier, specifying next day delivery, with verification of
receipt. All communications shall be sent to the party to be notified at the
address as set forth on the signature pages hereof or at such other address as
such party may designate by ten (10) days advance written notice to the other
parties hereto.
 
3.11 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement among the
parties with regard to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings with respect thereto.
 
[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.
 
 
 

 
Addresses:
 
COMPANY
 
Electronic Cigarettes International Group, Ltd.
 
By:  s/ Brent Willis                          
Name: Brent Willis
Title: Chief Executive Officer
 
 
Electronic Cigarettes
International Group, Ltd.
11335 Apple Drive
Nunica, MI 49448
KEY HOLDERS
 
Brent Willis
 
    /s/ Brent Willis                                 
 
c/o Electronic Cigarettes
International Group, Ltd.
11335 Apple Drive
Nunica, MI 49448
Marc Hardgrove
 
   /s/ Marc Hardgrove                          
 
c/o Electronic Cigarettes
International Group, Ltd.
11335 Apple Drive
Nunica, MI 49448
 
William Fields
 
 
  /s/ William Fields                          
    
c/o Electronic Cigarettes
International Group, Ltd.
11335 Apple Drive
Nunica, MI 49448
 
INVESTOR
 
 
Man FinCo Limited
 
By:  /s/ Loufty Mansour                
Name: Loufty Mansour
Title: Authorized Signatory
PO Box 9275
c/o Al Tamimi & Company, Advocates and Legal Consultants
9th Floor, Dubai World Trade Centre
Dubai, United Arab Emirates
 

 
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LIST OF KEY HOLDERS
 

 
Name
 
Common Stock Held
Brent Willis
4,765,000
Marc Hardgrove
17,550,000
William Fields
0

 
 
7

--------------------------------------------------------------------------------

 
 


 